Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement Nos.33-5524, 33-53971, 33-59781, 333-124192, 333-124193, and 333-82847 on Form S-8 of our reports dated April9, 2008, relating to the consolidated financial statements and financial statement schedule of Angelica Corporation and the effectiveness of Angelica Corporation’s internal control over financial reporting, appearing in this Annual Report on Form 10-K of Angelica Corporation for the year ended January26, 2008. /s/ Deloitte & Touche LLP St.Louis,
